        Case 5:19-cv-00834-DAE Document 35-2 Filed 07/31/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

MALIBU MEDIA, LLC,                             )
                                               )
       Plaintiff,                              ) Civil Action Case No. 5:19-CV-00834-DAE
                                               )
v.                                             )
                                               )
JOHN DOE,                                      )
                                               )
       Defendant.                              )
                                               )

                     ORDER GRANTING MOTION FOR LEAVE TO
                           FILE ANSWER OUT OF TIME

       THIS CAUSE came before the Court upon the Plaintiff’s Motion for Leave to File Answer

Out of Time (the “Motion”), and the Court being duly advised in the premises does hereby:

       ORDER AND ADJUDGE: The Plaintiff’s Motion is GRANTED.

       IT IS FURTHER ORDERED that Malibu Media, LLC file its Answer to Defendant’s

Counterclaims.

       SO ORDERED this ___ day of ________________, 2020.




                                    By: ____________________________________
                                         UNITED STATES DISTRICT JUDGE
